DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-14 of Applicant’s reply, filed 4/7/2022, with respect to the rejections of claims 1-10 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 112.

Claim Objections
Claim 1 is objected to because of the following informalities:  

The claim recites “a curved portion the first traffic lane” in lines 3-4. A transitional word such as “of” is missing between “portion” and “the”, rendering the clause grammatically incorrect. 
The claim further recites “the vehicle” in line 7. While it is clear this term refers to the claimed “first vehicle”, the same terminology should be used throughout the claim to reference the same elements. Examiner suggests amending “the vehicle” in line 7 to read as “the first vehicle.”
The claim further recites “said portion” in lines 7-8. While it is clear this term refers to the claimed “curved portion”, the same terminology should be used throughout the claim to reference the same elements. Examiner suggests amending “said portion” in lines 7-8 to read as “said curved portion.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “a curved portion the first traffic lane that the first vehicle is about to enter” (lines 3-4) (emphasis added). As noted in the previous Office action, the term “about to enter” is indefinite as it is unclear what distance or time in the future constitutes the vehicle being “about to enter” the curved portion. In other words, it is unclear if the future curved portion is 5 meter away, 500 meters away, 5000 meters away, etc. from the current position of the first vehicle. The specification does not provide a definition for what constitutes the vehicle being “about to enter” the future curved portion. As such, the meets and bounds of the claim limitation cannot be construed. 
The claim further recites “a radius of curvature of a curved portion” in lines 3-4 and “a radius of curvature of said portion” in lines 7-8. It is unclear if these two elements refer to the same radius of curvature or different radii of curvature. Should Applicant desire the two to refer to the same radius of curvature, Examiner suggests amending the recitation in lines 7-8 to read as “the radius of curvature of said portion.” 
The claim further recites “said lane” in line 21. The claim recites both “a first traffic lane” and “a second traffic lane.” As such, it is unclear which of these lanes is being referenced by “said lane.”
Appropriate clarification is required. 

Regarding claims 2-7, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 
Additionally, each of these claims recite “said step” in line 1. Claim 1 recites “a step imposing a deceleration phase” in line 6 and also “the method includes steps of” in line 12. As such, claim 1 recites a multitude of “steps”. As such, it is unclear in claims 2-7 which of these steps is being referenced by “said step.”

Further regarding claim 3, the claim recites “said second deceleration speed is imposed which is less than or equal to said determined maximum deceleration speed and therefore less than or equal to said current speed of said second vehicle” (lines 3-5) (emphasis added). 
However, claim 1 recites “determining a second deceleration speed which is greater than said determined current speed of said second vehicle” (lines 15-16). The said “second deceleration speed” is therefore defined as being greater than the current speed of said second vehicle in claim 1, but claim 3 requires said second deceleration speed to be “less than or equal to said current speed of said second vehicle.” Therefore, a contradiction exists in claim 3 whereby the “second deceleration speed” is defined as being both greater than and less than or equal to the current speed of the second vehicle. 
Appropriate clarification is required. 

Regarding claim 9, the claim recites, in part, “a portion the first traffic lane that the at least partially self-driving vehicle is about to enter” (lines 4-5) (emphasis added). As noted in the previous Office action and in the rejection of claim 1 above, the term “about to enter” is indefinite as it is unclear what distance or time in the future constitutes the vehicle being “about to enter” the future portion. In other words, it is unclear if the future portion is 5 meter away, 500 meters away, 5000 meters away, etc. from the current position of the first vehicle. The specification does not provide a definition for what constitutes the vehicle being “about to enter” the future portion. As such, the meets and bounds of the claim limitation cannot be construed. 
The claim further recites “a second deceleration speed” in lines 16-17 and again “a second deceleration speed” in line 18. It is unclear if these two elements refer to the same second deceleration speed or to different deceleration speeds. Should Applicant desire the two to refer to the same deceleration speed, Examiner suggests amending the recitation in lines 16-17 to read as “the second deceleration speed.”

Regarding claim 10, the claim recites “said vehicle comprises a speed regulation device (DR) according to claim 9” (lines 4-5). As such, claim 10 is rejected for the same reasons as claim 9 above. 

Allowable Subject Matter
Claims 1, 9, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669